DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 With respect to claim 19, the prior art does not teach or render obvious a digital ink supply method in combination with all the method steps and in the particular the method steps of the ink demand of each one of the ink zones of each one of the color plates in a single printed sheet is obtained by a calculation method where a dot area of each one of the ink zones of each one of the color plates is multiplied with a required ink layer thickness; wherein the required ink layer thickness is determined according to the color requirements and relevant standards; and the dot area of each ink zone of each one of the color plates is calculated and obtained according to an image data file for manufacturing a printing plate; and wherein during the entire process of ink delivery operation and control, ink supply is realized and controlled by a process management module and a control module; wherein the process management module calculates and obtains the ink demand of each one of the ink zones in a single printed sheet according to image data, and transmits the obtained ink demand to the control module; wherein the control module acquires the running state of the printing press according to a signal acquisition module; wherein the control module respectively sets an ink flow rate for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853